Title: To Thomas Jefferson from R. P. Johnson, 23 June 1807
From: Johnson, R. P.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington County (M.T)June 23rd. 1807
                        
                        At a meeting of the most respectable Inhabitants of Washington County on the 20th Inst. for the purpose of
                            petitioning our Executive for such relief as you should deem proper for our grievances, Major Wm. Buford was elected
                            president of the committe, and after the inclosed petition was read, it was “ordered that the Clk do forward the same to
                            The President of U.S— 
                  I am Sir most respectfully Your Obdt. hbl Servt
                        
                            Rr. P. Johnson
                            
                            Clk of The Committe
                        
                        
                     Enclosure
                                    
                     
                        To Thomas Jefferson President of the 
                           United States of America
                        
                        
                     
                     The petition of the Citizens of the County of Washington, in the Mississippi Territory respectfully sheweth unto you Sir, as Chief Executive of our Country: We Sir, as faithful Citizens of our Country, seperated from every other part of the United States, but equally entitled to the protection of the whole as any individual State or Territory agreeably to the laws of Nations, as we raccollect, the commencement of any society is always founded upon these principles, to wit, the protection of all its parts; among those rights, are those of personal security, personal liberty, and private property.—Whenever these rights are violated, the Citizen or subject has a natural right for redress either by suit or otherwise.
                     We now Sir, address you upon these principals. Our misfortunes with the Spaniards hitherto, we have borne with patience, but Sir, whenever Military oppression shall rear its despotical head, we will consider ourselves, if not redessed by you, as the source from which the military derive their power, rivveted to our natural rights, and will without hesitation redress those wrongs, which not only us but other Citizens, of the United States, have So recently and so unjustly felt.—
                     The Military officers which have commanded at different times from the period of the first establishment of a military post, in this Country, have with impunity, not only  insulted our Citizens but have infringed upon their natural rights, that we dare to say, that no other set of people under heaven would have borne with so much patience,—But Sir, we cannot nor will we Suffer longer; the recent and flagrant breaches committed by the officers commanding at Fort Stoddert are such, that forces us to call on you for immediate redress.—A Certain Lieutenant Edmond P, Gaines, who has combined in one person three different offices under the General Government, to wit, Post Master, Lieutenant in the Army of the U.S. and Collector of the district of Mobille for Fort Stoddert, has boldly and openly and in contempt of the Civil laws of his Country, arrested a Citizen of the United States upon the public road, and without proper authority, and him the said Citizen of the U.S., so under a military arrest, hath confined under a Military Guard of Soldiers at Fort Stoddert.—In the second place he has assumed to himself the Character of a Judge in stopping the property of a Citizen of our Country, in a vessel, after she had a legal permission from the Collector, of the Custom House at Fort Stoddert, and by a Military force obliged the Captain of the said Vessel, to the prejudice of the said Citizen, to return under a Military guard to Fort Stoddert. Your Petitioners beg leave to further state, that a certain Ensign Francis W. Small, all the way from the Bogs of Ireland, and who was so deeply concerned in the Conspiracy, which has so recently threatened our Country, and who saved himself from the just punishment due to his enormous crimes, by turning traitor to his party and becoming witness on the part of the U.S.—and who was sent on to Fort Stoddert as Deputy Paymaster, has taken upon himself to act as a complete Military Despot;—The laws of the united States, the Country which has afforded him an assylum, when banished from his own, he has trampled on in the most flagrant manner, and even too our Judges have felt his despotical and assumed powers, desired in the first place by him to commit a flagrant breach of the laws of this Territory, and in the second place he endeavored to obtain by force, what he could not by persuasion.—
                     A few days past he refused a passport to Captain Thomas Few, one of our most respectable Citizens; when called for by the Sheriff of this County, who offered to sign the legal Certificate of Cap. Few’s Character. But now Sir, we have to address you, upon an act of violation not only of General Orders from the Commander in Chief of the U.S. Army, but of a violation of our Treaty with Spain and the Creek Indians committed by this Ensign Small, it is the duty of the Officer Commanding at Fort Stoddert to call all vessels and craft to, that passes or repasses up or down the Mobille River—to do this, he must fire a gun, but that gun by custom is not to be loaded to bring them to; but relative to the Indians this is not the case, for by our Treaty with Spain we bound ourselves to make the Trade with the Indians mutual; what right then has any Custom House, or Fort, within the limits of the united States, to Stop any Indians in the lawful exercise of their trade? When the the Spanish Government does not?—also by our Treaty with Great Britain, we have most Solemnly bound   ourselves not to ask or demand any duties from Indians bringing goods out of the British Dominions into the united States or from any foreign Dominions whatever.—But Sir, in what manner has this the most solemn law of our Country been observed? Duties have been taken on all the Goods that they have brought up the River, and that by violence, their first appearance by the Fort has always been saluted by a shower of grape shot one after the other,—and what has been the consequence? The unprotected Traveller has been robbed, our friendles Country threatened with the tommahawk and the Scalping knife—Who have we to look to for protection? To foreigners who you have put into office to sport with the lives of the natural born Citizens of America. Our situation is distressing, Surrounded by the Indians on all sides, seperated from the principal settlements of our Territory, and far from any Sister State, We have been the sport of ill fortune, “a fix‘d figure for the time of scorn to point his slow unmoving finger at”—
                     Four years have we borne with patience our unheard of misfortunes, still hoping that General Government, would redress our wrongs, but in this we have been most grossly decieved—Such Sir, is our Situation, and such is the conduct of our Military officers. to you Sir, we appeal as the fountain of Justice, and from your hands we expect the conduct of these officers may be examined into, or at least removed from this post.—Our situation bettered, by the free navigation of our Rivers, and the possession of West Florida, the Country which our Treaty has declared to be our own.—Confident that the humble Prayers of any of the Citizens of the United States will always be examined into by you with candour.—and in duty bound We will ever pray &c
                     
                        39 signatures
                     
                  
                  
               